Plaintiff was injured when she fell on a ledge six or eight feet long, extending from the building line over the sidewalk. The ledge was seven inches high at its highest point and tapered until it became flush with the sidewalk, and the edge of the ledge was jagged. The jury disagreed and the court granted defendant’s motion to dismiss the complaint on the merits, and judgment was entered accordingly. Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event. In our opinion the evidence presented questions of fact as to defendant’s negligence and plaintiff’s freedom from contributory negligence. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.